Citation Nr: 0710691	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  02-17 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for neuropathy of the 
left sacral plexus with root involvement, as a residual of a 
gunshot wound, current evaluated as 40 percent disabling.  

2.  Entitlement to an increased rating for a left ilium 
fracture with traumatic arthritis of the left hip, currently 
evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran's active duty service included the period from 
August 1967 to July 1969.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

During the course of this appeal, a September 2002 rating 
decision granted the veteran service connection for traumatic 
arthritis of the left ankle, by including it in the 
evaluation of the left femoral nerve with Achilles tendon 
contracture and raising that rating from 30 to 40 percent.  A 
January 2005 rating decision increased the veteran's rating 
for his left ilium to 30 percent.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's service-connected neuropathy of the left sacral 
plexus with root involvement, as a residual of a gunshot 
wound, has been rated under Diagnostic Code 8520.  In order 
for the veteran to receive the next higher rating, the 
evidence needs to demonstrate partial incomplete paralysis 
that is severe with marked muscular atrophy.  A December 2004 
VA examination reported the veteran had severe muscle atrophy 
in his left calf.  The veteran is in receipt of a separate 
rating for his service-connected neuropathy of the left 
femoral nerve with Achilles tendon contracture and traumatic 
arthritis of the left ankle.  A medical opinion is necessary 
regarding the cause of the severe left calf muscle atrophy.  

The veteran's final examination of record was in March 2006 
whereby the examiner provided a diagnosis indicating that 
neuropathy residuals of gunshot wound to the left sacral 
plexus with root involvement were not found.  This appears to 
be inconsistent with the other evidence of record, to include 
VA examinations dated in November 2001, October 2004, and 
December 2004, which indicated that the veteran does have 
neuropathy residuals of gunshot wound, with the recent 
evaluations reporting a severe level of severity.  Further 
clarification is warranted.  

Thus the examiner from the March 2006 VA examination is asked 
to provide an addendum commenting on whether the veteran's 
severe muscle atrophy in his left calf is attributable to his 
service-connected neuropathy of the left sacral plexus with 
root involvement, as a residual of a gunshot wound, or is 
symptomatic of his service-connected neuropathy of the left 
femoral nerve with Achilles tendon contracture and traumatic 
arthritis of the left ankle.  The examiner should also 
address the inconsistencies between his findings of no 
neuropathy residuals of gunshot wound to the left sacral 
plexus and the other evidence of record.  The Board notes 
that the March 2006 examiner indicated that the rest of the 
examination was deferred, and that there were pending x-rays 
of the left hip and MRI of the sacrum.  The x-rays and MRI 
should be associated with the claims folder and the examiner 
should conclude his March 2006 evaluation.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain any outstanding 
MRIs and x-rays of the veteran's left hip 
and sacrum, to include ones dated in 2006, 
and associate them with the claims folder.  

2.  Afterwards, the claims folder should 
be sent to the examiner who conducted the 
March 2006 VA examination.  The examiner 
should be asked to provide an addendum to 
conclude his March 2006 evaluation.  The 
examiner should reconcile his diagnosis of 
no neuropathy residuals of gunshot wound 
to the left sacral plexus with other 
opinions showing the veteran has severe 
neuropathy residuals of gunshot wound of 
the left sacral plexus with root 
involvement.  The examiner is to be asked 
to comment on whether the severe muscle 
atrophy in the veteran's left calf is 
attributable to his service-connected 
neuropathy of the left sacral plexus with 
root involvement, or is a result of his 
service-connected neuropathy of the left 
femoral nerve with Achilles tendon 
contracture and traumatic arthritis of the 
left ankle.  If the examiner finds he is 
not able to sufficiently address this, a 
neurologist should be consulted.  

3.  After completion of the above and any 
other development deemed necessary, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



